Case: 19-11239     Document: 00515634031         Page: 1     Date Filed: 11/10/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 10, 2020
                                  No. 19-11239                            Lyle W. Cayce
                               Conference Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Manuel Amaya-Alvarez, also known as Manuel Amaya, also
   known as Chocolate,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-333-5


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Manuel Amaya-Alvarez has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11239     Document: 00515634031          Page: 2   Date Filed: 11/10/2020




                                   No. 19-11239


   (5th Cir. 2011). Amaya-Alvarez has filed a response. We have reviewed
   counsel’s brief and the relevant portions of the record, as well as Amaya-
   Alvarez’s response. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the appeal is DISMISSED. See 5th
   Cir. R. 42.2.




                                        2